                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

EDWARD MUGG,                                       §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
JOHN W. HUTMACHER; MATTHEW                         §
A. FERRIS; J. MICHAEL BUCKLEY;                     §
USGB, LLC d/b/a UNITED STATES                      §                   1:18-CV-732-RP
GOLD BUREAU; LONE STAR                             §
TANGIBLE ASSETS, LP; LONE STAR                     §
TANGIBLE ASSETS MANAGEMENT,                        §
LLC; FERRIS HOLDINGS, LLC;                         §
HUTMACHER HOLDINGS, INC.; HUT                      §
FAMILY, LP; and JIM BUCKLEY                        §
INVESTMENT HOLDINGS, LLC,                          §
                                                   §
                Defendants.                        §

                                               ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning a motion to dismiss filed by Defendants John W. Hutmacher; Matthew A. Ferris; J.

Michael Buckley; USGB, L.L.C., d/b/a United States Gold Bureau; Lone Star Tangible Assets, L.P.;

Lone Star Tangible Assets Management, L.L.C.; Ferris Holdings, L.L.C.; Hutmacher Holdings, Inc.;

Hut Family, L.P.; and J.M. Buckley Investment Holdings, L.L.C. (together, “Defendants”). (Mot.

Dismiss, Dkt. 8; R. & R., Dkt. 28). In his report and recommendation, Judge Lane recommends that

the Court deny the motion and order Plaintiff Edward Mugg (“Mugg”) to clarify one of his claims.

(R. & R., Dkt. 28, at 16). Defendants timely filed objections to the report and recommendation.

(Objs., Dkt. 32).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.
§ 636(b)(1)(C). Because Defendants timely objected to each portion of the report and

recommendation, the Court reviews the report and recommendation de novo. Having done so, the

Court overrules all nine of Defendants’ objections and adopts the report and recommendation as its

own order.

        In overruling Defendants’ objections, the Court makes the following observations. First,

many of Defendants’ objections raise new arguments not presented to the magistrate in their motion

to dismiss: the second objection, arguing that the RICO persons are not distinct from the RICO

enterprise, (Objs., Dkt. 32, at 9–11); the pattern argument contained in the third objection, (id. at

13–14); and the fifth and sixth objections, which cite legal authority for the first time in opposition

to their respective claims, (id.. at 16–18). Those argument are waived because they are raised for the

first time in Defendants’ objections to the report and recommendation. See Firefighters’ Ret. Sys. v.

EisnerAmper, L.L.P., 898 F.3d 553, 559 (5th Cir. 2018) (citing Cupit v. Whitley, 28 F.3d 532, 535 & n.5

(5th Cir. 1994) (holding that the objecting party forfeited an argument “by raising it for the first time

in their objection to the magistrate judge’s Report and Recommendation.”).

        Other objections rely on the argument that Mugg did not plead his fraud claims with enough

particularity: the first half of the third objection, (Objs., Dkt. 32, at 11–13); the fourth objection, (id.

at 14–15); and the part of the fifth objection pertaining to negligent misrepresentation, which was

not waived, (id. at 15–16). The Court overrules those objections because it agrees with the magistrate

that Mugg adequately alleged the elements of fraud with enough particularity to satisfy Federal Rules

of Civil Procedure 9(b) and 12(b)(6). (R. & R., Dkt. 28, at 7, 8–9, 11).

        Defendants’ eighth and ninth objections, repeating arguments made in their motion to

dismiss, ask the Court to reject Mugg’s money-had-and-received and unjust-enrichment claims based

on evidence outside the amended complaint that purportedly contradicts Mugg’s allegations. (Objs.,
Dkt. 32, at 20–21). The magistrate correctly rejected these arguments as inappropriate at this stage of

the litigation. (R. & R., Dkt. 28, at 14–16).

        Lastly, there are Defendants’ seventh and first objections. Their seventh objection argues

asks the Court to dismiss Mugg’s civil conspiracy if it dismisses all of the other causes of action in

his complaint. (Objs., Dkt. 32, at 19). That objection is overruled because the Court will not dismiss

all of Mugg’s other causes of action. Defendants’ first objection, merely defends the decision not to

file a reply in support of their motion to dismiss but presents no argument for rejecting a finding

made by the magistrate.

        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (Dkt. 28), is ADOPTED. Defendants’ motion, (Dkt. 8), is DENIED.

Mugg is granted leave to amend his complaint for the purposes of clarifying his fraudulent

concealment claim. He shall do so on or before August 16, 2019.

        SIGNED on August 2, 2019.




                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
